931 So. 2d 1045 (2006)
Oscar CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-1241.
District Court of Appeal of Florida, Fourth District.
June 21, 2006.
Oscar Carter, Raiford, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant, Oscar Carter, appeals the denial of a Florida Rule of Criminal Procedure 3.800 motion to correct illegal sentence. Because the motion was confusing and without merit, we affirm. Appellant has filed at least five prior postconviction attacks on his convictions and sentences in lower court case numbers 97-1395 CF10 and 97-3287 CF10. Because all of appellant's other filings have been equally confusing and frivolous, this court ordered appellant to show cause why this court should not impose the sanction of no longer accepting pro se appellate filings on these cases. See State v. Spencer, 751 So. 2d 47 (Fla.1999).
In response, appellant filed another tortuously confused document titled, "Motion for Standard of Review," that repeated frivolous arguments that were previously denied and then affirmed on appeal. Appellant also claimed that he did not previously file a Florida Rule of Criminal Procedure 3.850 motion in this case. This court's records show that appellant has previously filed two appeals from the denial of prior rule 3.850 motions (Case Nos. 4D00-1189 and 4D02-509). We affirmed the orders denying those motions as the motions lacked merit.
Appellant's repeated filing of frivolous appeals is diminishing this court's ability to consider legitimate claims. Accordingly, we will no longer accept pro se filings from this appellant on these cases. Any legal documents shall be filed on appellant's behalf by an attorney licensed to practice law in Florida.
Affirmed.
WARNER, POLEN and FARMER, JJ., concur.